UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                                          Case No.: 1−19−10139−MJK
                                                                Chapter: 13
       Harry FM King III
        dba Benjamin Andrews & King, LLC                        SSN: xxx−xx−5518

                            Debtor(s)

                                     CASE OPENING DEFICIENCY
To the Debtor(s) and Debtor(s)' Attorney:

The following case opening deficiencies are noted and must be promptly corrected:

 • Missing Schedules/Statements: Schedule C, Schedule G, Schedule H, Schedule I, Schedule J,
   Form 106Sum Summary of Assets & Liabilities, Form 107 Statement of Financial Affairs,
   Form 2030 Disclosure of Compensation of Attorney for Debtor, Form 113 Ch 13 Plan, Form
   122C−1 Ch 13 Statement of Current Monthly Income
To e−file:
− Bankruptcy > Other > Amendment to Schedules and/or Statements Already Filed.
  [combine schedules into 1 pdf & attach first; the required cover sheet must be attached second]
− Bankruptcy > Other > Ch 13 (Form 122C−1) Statement of Monthly Income
− Bankruptcy > Plan > Chapter 13 Plan



The Clerk's office is available for additional questions and training at (716) 362−3200.


   Date: January 28, 2019                      Lisa Bertino Beaser, Clerk of the Bankruptcy Court
                                               By: J. Nieves, Deputy Clerk
Form defyBK2/Doc 6
www.nywb.uscourts.gov




          Case 1-19-10139-MJK, Doc 6, Filed 01/28/19, Entered 01/28/19 11:30:42,
                       Description: BK Case Opening Defy2, Page 1 of 1
